Exhibit 10.1
EXHIBIT A
 
2010 STOCK INCENTIVE PLAN
(as amended and restated April 21, 2011)
 
1.Purpose of the Plan
 
The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees, directors or consultants of outstanding ability and
to motivate such employees, directors or consultants to exert their best efforts
on behalf of the Company and its Affiliates by providing incentives through the
granting of Awards.  The Company expects that it will benefit from the added
interest which such key employees, directors or consultants will have in the
welfare of the Company as a result of their proprietary interest in the
Company's success.
 
2. Definitions
 
The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
 
 
(a)
Act:  The Securities Exchange Act of 1934, as amended, or any successor thereto.

 
 

 
(b)
Affiliate:  With respect to any Person, any entity directly or indirectly
controlling, controlled by, or under common control with, the such Person and,
as to the Company, any other entity designated by the Board in which the Company
or an Affiliate has an interest.

 
 

 
(c)
Award:  An Option or Other Stock-Based Award granted pursuant to the Plan.

 
 

 
(d)
Board:  The Board of Directors of the Company.

 
 

 
(e)
Change of Control:  The occurrence of any of the following events: 



 
(i)
a sale of all or substantially all of the assets of the Company to a Person who
is not Hale or an Affiliate of Hale, (ii) a sale of Shares by the Company, Hale
or any of their respective Affiliates resulting in more than 50% of the voting
stock of the Company being held by a Person that does not include Hale or any of
its Affiliates or (iii) a merger or consolidation of the Company into another
Person which is not Hale or an Affiliate of Hale; if and only if any such event
listed in (i) through (iii) above results in the inability of Hale to elect a
majority of the Board or of the resulting entity.

 
 
(f)
Code:  The Internal Revenue Code of 1986, as amended, or any successor thereto.

 
 

 
(g)
Committee:  The Compensation Committee of the Board.

 
 

 
(h)
Company:  Telanetix, Inc., a Delaware corporation.

 
 

 
(i)
Contingent Payable Event:   An event which occurs during the time period of
April 21, 2011 to July 1, 2012, wherein the Company or its subsidiaries is
obligated to pay for certain additional liabilities specified in Section 1(e) of
the June 30, 2010 Securities Purchase Agreement between the Company and
EREF-TELA, LLC, HCP-TELA, LLC and CBG-TELA, LLC.  Whether or not a Contingent
Payable Event has occurred will be determined by the Committee, whose
determination shall be final, conclusive and binding.



 
(j)
Contingent Share Issuance:  The number of Shares the Company issues to
EREF-TELA, LLC, HCP-TELA, LLC and CBG-TELA, LLC as a result of a Contingent
Payable Event in connection with Section 1(e) and Exhibit E to the June 30, 2010
Securities Purchase Agreement between the Company and EREF-TELA, LLC, HCP-TELA,
LLC and CBG-TELA, LLC.



 
 

--------------------------------------------------------------------------------

 
 
(k)
Effective Date:  July 2, 2010.

 
 

 
(l)
Fair Market Value:  On a given date, (i) for any security as of any date, the
last closing trade price for such security on the principal securities exchange
or trading market for such security (the "Principal Market"), as reported by
Bloomberg Financial Markets ("Bloomberg"), or, if the Principal Market begins to
operate on an extended hours basis and does not designate the closing trade
price, then the last bid price or last trade price, respectively, of such
security prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if
the Principal Market is not the principal securities exchange or trading market
for such security, the last trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no last trade price is
reported for such security by Bloomberg, the average of the ask prices of any
market makers for such security as reported in the "pink sheets" by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.).  If the closing trade price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Fair Market Value of such security on such date shall be the fair
market value established by the Committee in good faith.

 
 

 
(m)
Hale: means Hale Capital Partners, L.P. and its Affiliates.

 
 

 
(n)
Invested Capital: means the amount of capital invested by Hale in the Company
and its subsidiaries, whether in the form of debt, equity or otherwise, but
excluding investments by Hale made by open market purchases of Shares on the
principal trading market for the Shares.

 
 

 
(o)
Option:  A non-qualified stock option granted pursuant to Section 6 of the Plan.

 
 

 
(p)
Option Price:  The purchase price per Share of an Option, as determined pursuant
to Section 6(a) of the Plan.

 
 

 
(q)
Other Stock-Based Awards:  Awards granted pursuant to Section 7 of the Plan.

 
 

 
(r)
Participant:  An employee, director or consultant who is selected by the
Committee to participate in the Plan.

 
 

 
(s)
Person:  A "person," as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).

 
 

 
(t)
Plan:  The Telanetix, Inc. 2010 Stock Incentive Plan as it may be amended from
time to time.



 
(u)
Share:  A share of common stock of the Company.



3. Shares Subject to the Plan
 
 
(a)
Shares Subject to Plan.  The maximum aggregate number of Shares which may be
issued under the Plan is 92,409,050 Shares, subject to adjustment as provided in
Sections 3(b) and 8.  The Shares may consist, in whole or in part, of unissued
Shares or treasury Shares.



 
(b)
Additional Shares.  The numerical limit set forth in Section 3(a) for the
maximum aggregate number of Shares issuable under the Plan shall be increased on
the date of each Contingent Share Issuance by a number of Shares equal to one
Share for every four Shares issued as part of such Contingent Share Issuance,
rounded down to the nearest whole number (each a "Plan Increase"); provided,
however, that such maximum aggregate number of Shares which may be issued under
the Plan as set forth in Section 3(a) shall in no event exceed 112,000,000
Shares, subject to adjustment as provided in Section 8.



 
(c)
Option Limits.  The maximum number of Shares for which Options may be granted
during a calendar year to any Participant under the Plan shall be 18,000,000
Shares, subject to adjustment as provided in Section 8.



 
(d)
Share Re-Use.  If any Shares subject to an Award are forfeited, expire or
otherwise terminate without issuance of such Shares, such Shares shall, to the
extent of such forfeiture, expiration or termination, again be available for
issuance under the Plan.  To the extent that the total number of Shares that may
be issued under the Plan have not been issued immediately prior to a Change of
Control, the Committee shall grant such unissued Shares in the form of Awards
under the Plan immediately prior to such Change of Control, subject to vesting
set forth in Section 3(e) below and other terms and conditions of the Awards
determined by the Committee.

 
 
 

--------------------------------------------------------------------------------

 
 
(e)
Vesting.  Unless otherwise provided by the Committee, and notwithstanding any
other provision in the Plan, any grant of an Award shall vest as follows: 



 
(i) 
Fifty percent (50%) of the Shares subject to an Award (the “Tranche 1 Shares”)
shall vest (the “Tranche 1 Vesting Date”) upon Hale receiving cash proceeds in
return on its Invested Capital (whether such cash derives from interest
payments, debt repayment, dividends, distributions, sale of equity or otherwise)
in the Company and its subsidiaries which cash proceeds equal no less than one
times its Invested Capital plus a four percent (4%) annual return on such
Invested Capital, compounded annually (the "Tranche 1 Return"), and subject to
the Participant's continued employment in good standing with the Company on the
Tranche 1 Vesting Date.  Notwithstanding the foregoing and the failure of Hale
to have achieved the Tranche 1 Return, Tranche 1 Shares shall vest with respect
to ten percent (10%) of such Tranche 1 Shares on each of the first, second and
third anniversaries of the Effective Date, irrespective of whether such Tranche
1 Shares were issued as of such dates (e.g., if Tranche 1 Shares are granted on
the fourth anniversary of the Effective Date, 30% of such grant shall vest upon
grant), subject to the Participant's continued employment in good standing with
the Company on each such anniversary.



 
(ii) 
Sixteen and sixty-fifth one hundredths percent (16.65%) of the Shares subject to
an Award (the “Tranche 2 Shares”) shall vest (the “Tranche 2 Vesting Date”) upon
Hale receiving cash proceeds in return on its Invested Capital (whether such
cash derives from interest payments, debt repayment, dividends, distributions,
sale of equity or otherwise) in the Company and its subsidiaries which cash
proceeds equal no less than two times its Invested Capital plus a four percent
(4%) annual return on such Invested Capital, compounded annually  and subject to
the Participant's continued employment in good standing with the Company on the
Tranche 2 Vesting Date.



 
(iii) 
Sixteen and sixty-fifth one hundredths percent (16.65%) of the Shares subject to
an Award (the “Tranche 3 Shares”) shall vest (the “Tranche 3 Vesting Date”) upon
Hale receiving cash proceeds in return on its Invested Capital (whether such
cash derives from interest payments, debt repayment, dividends, distributions,
sale of equity or otherwise) in the Company and its subsidiaries which cash
proceeds equal no less than three times its Invested Capital plus a four percent
(4%) annual return on such Invested Capital, compounded annually  and subject to
the Participant's continued employment in good standing with the Company on the
Tranche 3 Vesting Date.



 
(iv) 
Sixteen and seventieth one hundredths percent (16.7%) of the Shares subject to
an Award (the “Tranche 4 Shares”) shall vest (the “Tranche 4 Vesting Date”) upon
Hale receiving cash proceeds in return on its Invested Capital (whether such
cash derives from interest payments, debt repayment, dividends, distributions,
sale of equity or otherwise) in the Company and its subsidiaries which cash
proceeds equal no less than  four times its Invested Capital plus a four percent
(4%) annual return on such Invested Capital, compounded annually  and subject to
the Participant's continued employment in good standing with the Company on the
Tranche 4 Vesting Date.



 
(f)
Termination of Employment.  In the event the Participant’s employment with the
Company is terminated for any reason, the Participant shall forfeit any unvested
Award and such portion of the Award shall be null and void and of no force or
effect. 

 
 
 

--------------------------------------------------------------------------------

 
4. Administration
 
The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are each "non-employee directors" within the
meaning of Rule 16b-3 under the Act (or any successor rule thereto) and "outside
directors" within the meaning of Section 162(m) of the Code (or any successor
section thereto).  The Committee is authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan (but
not the terms of the Plan), and to make any other determinations that it deems
necessary or desirable for the administration of the Plan.  The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent the Committee deems necessary or
desirable.  Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors).  The Committee shall have the full power and authority to
establish the terms and conditions of any Award consistent with the provisions
of the Plan.  The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local or other taxes as a result
of the exercise of an Award.
 
5. Limitations
 
No Award may be granted under the Plan after June 29, 2020, but Awards
theretofore granted may extend beyond that date.
 
6. Terms and Conditions of Options
 
Options granted under the Plan shall be non-qualified stock options for U.S.
federal income tax purposes and shall be subject to the foregoing and the
following terms and conditions and to such other terms and conditions, not
inconsistent therewith, as the Committee shall determine:
 
 
(a)
Option Price.  The Tranche 1 Shares shall have an Option Price of $0.040000 per
Share.  The Tranche 2 Shares shall have an Option Price of $0.07704 per
Share.  The Tranche 3 Shares shall have an Option Price of $0.07704 per
Share.  The Tranche 4 Shares shall have an Option Price of $0.07704 per Share.

 
 

 
(b)
Exercisability.  Subject to the vesting conditions set forth in Section 3(e) of
the Plan, Options granted under the Plan shall be exercisable at such time and
upon such terms and conditions as may be determined by the Committee, but in no
event shall an Option be exercisable more than ten years after the date it is
granted.  To the extent that the Option Price of an Option is less than Fair
Market Value as of the date of grant, the exercisability of the Option shall
comply with Section 409A of the Code or fall within an exception under Section
409A of the Code.

 
 

 
(c)
Exercise of Options.  Except as otherwise provided in the Plan or in an Option
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable.  For purposes of Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii), (iii) or (iv) in the
following sentence.  The purchase price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant: (i) in cash or its equivalent (e.g., by check),
(ii) to the extent permitted by the Committee, in Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that such Shares have been held by the Participant for no less than six months
(or such other period as established from time to time by the Committee or
generally accepted accounting principles), (iii) partly in cash and, to the
extent permitted by the Committee, partly in such Shares or (iv) such other
method approved by the Committee.  No Participant shall have any rights of a
stockholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan. 

 
 
 

--------------------------------------------------------------------------------

 
7. Other Stock-Based Awards.  


Subject to the consent of Hale, the Committee may grant Awards of Shares, Awards
of restricted Shares and Awards that are valued in whole or in part by reference
to, or are otherwise based on the Fair Market Value of, Shares ("Other
Stock-Based Awards").  Such Other Stock-Based Awards shall vest in accordance
with Section 3(e) of the Plan.  Other Stock-Based Awards may be granted alone or
in addition to any other Awards granted under the Plan.  Subject to the
provisions of the Plan and Hale’s consent, the Committee shall determine (a) the
number of Shares to be awarded under (or otherwise related to) such Other
Stock-Based Awards, (b) whether such Other Stock-Based Awards shall be settled
in cash, Shares or a combination of cash and Shares and (c) and all other terms
and conditions of such Awards (other than the vesting provisions, which shall be
as set forth in Section 3(e) of the Plan, and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).
 
8. Adjustments Upon Certain Events
 
Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
 
 
(a)
Generally.  In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, or transaction
or exchange of Shares or other corporate exchange, or any distribution to
shareholders of Shares other than regular cash dividends or any transaction
similar to the foregoing, the Committee, without liability to any person, shall
make such substitution or adjustment, if any, as it deems to be equitable, as to
(i) the number or kind of Shares or other securities issued or reserved for
issuance pursuant to the Plan or pursuant to outstanding Awards, (ii) the
maximum number of Shares that may be granted under the Plan pursuant to Options
specified in Section 3(c) of the Plan (iii) the Option Prices specified in
Section 6(a) of the Plan, (iv) the Option Prices under each outstanding Option
and/or the purchase price under each outstanding Other Stock-Based Award and/or
(v) any other affected terms of such Awards.



 
(b)
Change of Control. In the event of a Change of Control after the Effective Date,
the Committee may, with the consent of Hale, provide for (i) the termination of
an Award upon the consummation of the Change of Control, but only if such Award
has vested and been paid out or the Participant has been permitted to exercise
the Award in full for a period of not less than 10 days prior to the Change of
Control, (ii) acceleration of all or any portion of an Award, (iii) the payment
of any amount (in cash or, in the discretion of the Committee, in the form of
consideration paid to shareholders of the Company in connection with such Change
of Control) in exchange for the cancellation of such Award which, in the case of
Options, may equal the excess, if any, of the Fair Market Value of the Shares
subject to such Options over the Option Price of such Options, and/or (iv)
issuance of substitute Awards that will substantially preserve the otherwise
applicable terms of any affected Awards previously granted hereunder.

 
9. No Right to Employment or Awards
 
The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment or service or consulting
relationship of a Participant and shall not lessen or affect the Company's or
Affiliate's right to terminate the employment or service or consulting
relationship of such Participant.  No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards.  The terms and
conditions of Awards and the Committee's determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).
 
10. Successors and Assigns
 
The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant's creditors.
 
 

--------------------------------------------------------------------------------

 
11. Nontransferability of Awards
 
Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution; provided that any transferees shall be subject to the
terms and conditions of the Award.  An Award exercisable after the death of a
Participant may be exercised by the legatees, personal representatives or
distributees of the Participant.
  
12. Amendments or Termination
 
With the consent of Hale, the Board may amend, alter or discontinue the Plan,
but no amendment, alteration or discontinuation shall be made which (a) without
the approval of the shareholders of the Company, would (except as is provided in
Section 8 of the Plan), increase the total number of Shares reserved for the
purposes of the Plan or change the maximum number of Shares for which Awards may
be granted to any Participant or (b) without the consent of a Participant, would
diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan; provided, however, that the Board
may amend the Plan in such manner as it deems necessary to permit the granting
of Awards meeting the requirements of the Code or other applicable laws.  The
Plan shall terminate on June 29, 2020 and may be terminated on any earlier date
pursuant to this Section 12.
 
13. Tax Withholding.
 
The Company shall have the right to make all payments or distributions pursuant
to the Plan to a Participant net of any applicable federal, state and local
taxes required to be paid or withheld as a result of (a) the grant of any Award,
(b) the exercise of an Award, (c) the delivery of Shares or cash, (d) the lapse
of any restrictions in connection with any Award or (e) any other event
occurring pursuant to the Plan.  The Company or any Affiliate shall have the
right to withhold from wages or other amounts otherwise payable to such
Participant such withholding taxes as may be required by law, or to otherwise
require the Participant to pay such withholding taxes. If the Participant shall
fail to make such tax payments as are required, the Company or its Affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to such Participant or to take such
other action as may be necessary to satisfy such withholding obligations. The
Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant's minimum required tax withholding rate or such other
rate that will not trigger a negative accounting impact) otherwise deliverable
in connection with the Award.  The Company shall not be required to issue any
Shares or make any payments or distributions under the Plan until all applicable
tax obligations are satisfied.
 
14. Compliance with Section 409A of the Code.
 
This Plan is intended to comply and shall be administered in a manner that is
intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. To the extent that an Award or the
payment, settlement or deferral thereof is subject to Section 409A of the Code,
the Award shall be granted, paid, settled or deferred in a manner that will
comply with Section 409A of the Code, including regulations or other guidance
issued with respect thereto, except as otherwise determined by the Committee.
Any provision of this Plan that would cause the grant of an Award or the
payment, settlement or deferral thereof to fail to satisfy Section 409A of the
Code shall be amended to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.  In no event whatsoever
shall the Company be liable for any additional tax, interest or penalties that
may be imposed on a Participant by Code Section 409A or any damages for failing
to comply with Section 409A of the Code.
 
15. Choice of Law
 
The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws principles.
 
16.  Effectiveness of the Plan
 
The Plan was originally effective on the Effective Date.




 